DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 12/02/2020. Claims 1-8 are pending in the instant application. An Office Action on the merits follows here below. 
Priority
This application discloses and claims only subject matter disclosed in prior application no 15/837,877, filed 12/11/17, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application has been examined as a continuation.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/02/2020 and 02/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,387,716 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter easily equates or is synonymous with each of the various modifications without departing from the scope of the present invention and would be anticipated by one claim for the other. Therefore, claim 1 of the instant application is anticipated by claim 1 of the patent USP 10,387,716 B2.


Instant Application 17/109,762
USP 10,387,716 B2
Claim 1
1. A processor implemented method, the method comprising: 


controlling a camera to capture a first facial expression image 



and a second facial expression image; 

acquiring a first expression feature of the first facial expression image; 



acquiring a second expression feature of the second facial expression image; 

1. A processor-implemented method of recognizing a facial expression of a user, the method comprising: 

extracting a first feature from an input image, the first feature corresponding to a first expression represented in the input image; 

generating a reference image based on the input image; 
extracting a first feature from an input image, the first feature corresponding to a first expression represented in the input image; 

obtaining a second feature from the reference image, the second feature corresponding to a second expression represented in the reference image; 

generating a new expression feature dependent on differences between the acquired first expression feature and the acquired second expression feature; 
determining a difference between the first expression and the second expression based on the first feature and the second feature;

and adjusting a target facial expression image based on the new expression feature.

and recognizing the facial expression based on the determined difference between the first expression and the second expression.

The Examiner has determined that “a first facial expression image” equates with “an input image” and additionally, “a second facial expression image” equates with “a reference image.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Abboud et al. / Signal Processing: Image Communication 19 (2004) 723–740 (pages 1-18).

Regarding Claim 1: Abboud discloses a processor implemented method (Refer to the abstract; “Then we propose a new method for analysis and synthesis allowing, from a single photo, to cancel the facial expression on a given face and to artificially synthesize novel expressions on this same face. In this last framework, we propose two facial expression modelling approaches.”) the method comprising: controlling a camera to capture a first facial expression image and a second facial expression image (Refer to page 728, Section 2.2 Experimental Results; “The appearance model is built using the CMU expressive face database [25]. This database contains sequences of 10–20 images, beginning with a neutral expression and ending with a high magnitude expression. Images were acquired using S-Video cameras (approximately 425 lines per frame) and digitized at frame rate omitting odd fields.”) acquiring a first expression feature of the first facial expression image (Refer to page 736, Section 4.4 Facial Expression Tracking and Video Synthesis; “To illustrate this, the appearance model is adjusted on the first image of a video sequence starting from the mean face.” The Examiner is determining that “the mean face” is a first expression.)  acquiring a second expression feature of the second facial expression image (Refer to Figure 10 and page 737, both columns and paragraphs; “Facial expression video synthesis by direct modelling (fourth row) and evolutive modelling (last row). We perform face tracking on these test videos as described in Section 4.4, and plot the evolution of the first appearance mode as facial expression intensity increases from neutral to intensely surprised in Fig. 11. The straight lines illustrate the direct and evolutive linear models. The residual identity is filtered from the appearance parameters coding each image of the tracked video sequences using the direct and evolutive linear models. The evolution of the remaining expression-specific parameters (See details in NPL) for the direct model and (See details in NPL) for the evolutive model is represented in Figs. 12 and 13, respectively. The corresponding linear model is also shown for comparison. These plots confirm that appearance modes tend to follow a certain trajectory that can be linearly approximated by either direct or evolutive modelling as facial expression intensity increases.”)
generating a new expression feature dependent on differences between the acquired first expression feature and the acquired second expression feature (Refer to page 733 and 734; “by adding the identity vector cres to the corrected expression it is possible to modify the expression intensity shown on the target face from high magnitude to neutral as shown in Fig. 5c: (Equation 15) The estimated expression information vector at the (See details in NPL)est intensity of the desired expression e0 is given by: (Equation 17) The new residual cres is then given by: (Equation 18). The facial expression intensity represented in vector (See details in NPL) can be controlled through theparameter I in Eq. (11). In particular it is possible to generate a high-magnitude expression parameter estimation by setting (See details in NPL). Then by adding the identity vector cres to the corrected expression estimation vector (See details in NPL) it is possible to modify the expression intensity shown on the target face from neutral to high magnitude as shown in Fig. 6, (Equation 19) and adjusting a target facial expression image based on the new expression feature (Refer to page 732; “Fig. 5. (a) Target (original face), (b) reconstructed face using cop obtained by standard iterative model adjustment to target face, (c) neutral expression obtained by cancelling joy intensity with direct model.”).

Regarding Claim 2: Abboud  discloses the target facial expression image is representative of an animal (Refer to page 731, left column, para [003]; “We compare these results with the recognition performances of humans trained on the same training set as our recognition algorithm”).

Regarding Claim 3: Abboud  discloses the differences between the acquired first expression feature and the acquired second expression feature are represented by a calculated interpolation value (Refer to page 725 and 726; “The method interpolates the available prototype images to build appropriate linear combinations that represent the variations in illumination and viewing angle. The decision is made based on the minimum distance between the query and each interpolated line. Support vector machine (SVM) is an effective method for pattern recognition that finds the hyperplane separating the largest possible fraction of points of the same class on the same side while maximizing the distance from either classes to the hyperplane [42]. SVM is a binary classifier, and two strategies exist for solving q-class problems. The one versus all strategy involves the training of q SVMs, each separating a given class from the rest of the training set, whereas pairwise classifiers involve the training of a different SVM for separating each pair of classes. The one versus all strategy was successfully used for facial expression recognition [3] as well as for face recognition.”).

Regarding Claim 7: Abboud  discloses a the first expression feature and the second expression features are of a same essential expression space (Refer to page 728; “Thirty seven neutral faces from the IMM face database are also added. Each moderate expression image is chosen manually by extracting an intermediate frame from the video sequence in a way that it shows the same face variations as the corresponding intensely expressive face but before full accomplishment of the facial movement.”).

Regarding Claim 8: Abboud  discloses a both of the first expression feature and the second expression feature are one of a smile, laughing, joy, grief, anger, irritation, and fear expression (Refer to page 728, Section 2.2; “We select 338 frontal still face images composed of 26 neutral expression faces, 26 moderate and 26 high magnitude anger, disgust, fear, joy, surprise and sadness expressions.”).
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art either singly or in combination fails to disclose at least the following claim limitations: fitting extracted facial key point coordinates of the second facial expression image in a preset expression space; generation of the new expression feature is dependent on a minimum target space between the acquired first and second expression features; adjusting a pixel position of the target facial expression image based on the new expression feature.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20010036860 A1
US 20140180599 A1
US 20210124911 A1
US 20220075996 A1
Related Applications: 
15/672393 
17/153,018
16/937,722
16/722,221
16/243,328
15/795,677
15/467,396
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665